Title: To Thomas Jefferson from Maria Cosway, 25 December [1787]
From: Cosway, Maria
To: Jefferson, Thomas



London decembr Christmas day [1787]

How do you do My dear friend? You came to the invitation of my breakfast the Morning of my departure! and what did you think of Me? I did it to avoid the last taking leave, I went too early for any body to see Me. I cannot express how Miserable I was in leaving Paris. How I regreted not having seen More of you, and I cannot have even the Satisfaction to unburden My displeasure of [it] by loading you with reproches. Your reasons Must be Sufficient, and My forcing you would have [been] unkind and unfriendly as it woud be cruel to pretend on what is totaly disagreable to you. Another reason keeps ever since I am perfectly sure t’was My fault but my Misfortune, and then we can bear to be Contradicted in our wishes with More resignation.
Have you seen yet the lovely Mrs. Church? You Must have seen her by this time: what do you think of her? She Colls’ me her Sister. I coll’ her My dearest Sister. If I did not love her so Much I should fear her rivalship, but no I give you free permission to love her with all your heart, and I shall feel happy if I think you keep me in a little corner of it, when you admit her even to reing Queen.—I have not receivd any letter from you. I feel the loss of  it. Make it up by sending Me very long ones and tell Me all you do how you pass your time. When you are at your Hermitage, all that regards you will be interesting to me. Have you seen Any of the Gentlemen who I had the honor to introduce to you and who received so politly. The Abbè Piatolli is a wor[thy Man?] Mr. Niemicewiz a very Amiable gen[tleman …] the Prince Charteressi worthy of […] Manners Custums and principles you […] improve him in all he has so far […] Natural disposition and talent!
Again I request write to Me […] My best Compliments to Mr. Short and believe dear sir Yours Most Affly,

Maria Cosway

